Citation Nr: 1001277	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1998 to December 
1998 and from September 2004 to November 2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In November 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The service treatment records show a left knee injury in 
service in 2004.  The Veteran asserts that he is currently 
experiencing pain, locking and swelling in his left knee 
triggered by standing for long periods of time, squatting, 
and cold weather.  The Veteran testified that he has 
experienced pain since service, which he treated with a brace 
and ibuprofen.  

The Board notes that the Veteran is competent to testify when 
symptoms of a left knee disability began.  See Washington v. 
Nicholson, 21 Vet. App. 191, 195 (2007) (noting that a lay 
person is competent to provide information regarding visible, 
or otherwise observable symptoms of disability); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (holding that an 
appellant was capable of providing lay testimony sufficient 
to indicate that his disability could be associated with 
service).  

The Board finds that the Veteran's testimony is competent 
evidence that his current left knee symptoms may be 
associated with the an injury in service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) (noting requirement 
that evidence must "indicate" that disability "may be 
associated" with service is low threshold).  As such, a VA 
Compensation and Pension examination is warranted to 
determine the nature and etiology of a left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the nature 
and etiology of a left knee disability.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the Veteran's disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to or aggravated by 
active service.  Any opinion expressed 
should be accompanied by supporting 
rationale.

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 


